 In the Matter Of WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY-andUNITED ELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA,.C. I. O.Case No. C-2505.-Decided March 16, 1943,Jurisdiction:radio equipment manufacturing industry.Unfair Labor PracticesIn General:activities of individuals held binding upon respondent when theirduties were such that employees regarded them as representatives of man-agement ; respondent not chargeable for activities of other individuals wherethe evidence was insufficient to show that they' occupied supervisory posi-tions at the time they engaged in activities or that employees had just causeto believe that they were acting in behalf of management.Company-Dominated Union:assistance in formation by supervisory employeeswho took a leading and material part in organization and maintenance;, solici-tationof membership, circulation of petitions for election of officers, andcollection of initiation fees and dues on company time and property ; instruc-tions of neutrality found insufficient when given after "inside" union wasestablished and when not given to men of lesser supervisory authority thanofficially designated assistant foremen ; notice of neutrality, insufficient whenposted four months after instructions to officially designated supervisor andafter the filing of charges by "outside" union.Remedial Orders:dominated-organization ordered disestablished.DECISIONANDORDEROn January 13, 1943, the Trial Examiner issued his 'IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging,in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain af-firmative action as set forth in the copy of the Intermediate Reportannexed hereto.. Thereafter, the respondent filed exceptions to theIntermediate Report and a, brief in support of its exceptions.Oralargument, in which the respondent and the Union participated, washeld before the Board on February 16, 1943.The Board has consid-ered the rulings of the Trial Examiner' at the hearing and finds thatno prejudicial errors were committed.The rulings are hereby affirmed.The Board has considered the Intermediate Report, the respondent'sexceptions and brief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations made by theTrial Examiner, with the exceptions and qualifications noted below :48 N. L. R. B., No. 16.72 WESTINGHOUSE ELECTRIC &, MANUFACTURING COMPANY - 731.The Trial Examiner found that respondent is chargeable forthe activities of Norman Stahl and William J. Klein.,We agree andso find.We base our finding as to Stahl not only upon his position' inthe assembly department but also upon the fact that for 2 months im-mediately prior thereto Stahl was an interviewer in the industrial re-lations department, a position, which at least the employees, who wereformerly interviewed by Stahl and subsequently hired, couldreason-ably regard as analogous to a personnel manager.2.The Trial Examiner found that respondent is chargeable forthe activities of Coombe and Mackert.We do not agree.We are notsatisfied from the evidence that Coombe and Mackert occupied, super-visory positions at the time when they engaged in extensive ,pro-Asso-ciation and anti-union activities, or that the employees had just causeto believe that they were acting on behalf of management during thatperiod..3.The Trial Examiner rejected respondent's defense of neutrality.We concur with his conclusion.Upon becoming aware of the factthat the Association was being organized, respondent had the dutyof instructing all those who might reasonably be regarded by the em-ployees as representing management, to observe strict neutrality and toinform the employees, generally, of its neutral position.This, re-spondent failed to do. It is evident that Wollam called a meeting ofcertain supervisors on or about June.10, 1942, immediately, after learn-ing of Association activities.At this meeting he warned against per-mitting organizational activities on company time and property andinstructed the men to "maintain an absolute neutral attitude on thewhole matter."Neither Stahl nor Klein were required to attend thismeeting. 'Wollam did not order the supervisors to convey his instruc-tions to persons of lower rank; nor were such instructions, in fact,transmitted to Klein and Stahl or to the employees, generally.Notuntil October 6, approximately 4 months later, and only after theAssociation was firmly established, as well as after.the filing of chargesby the Union of unfair labor practices and the demand by the Unionthat respondent notify the employees of its alleged neutral position,was a notice posted, by respondent to that effect.Under these cir-cumstances we do not feel that the unenforced instructions issued byWollam to certain supervisors that they observe strict neutrality, orthe posting of the October notice, served to neutralize the coercive'effects of the anti-union statements and pro-Association activities ofStahl and Klein or to dispel the belief of the employees that they wereacting for the management.'_1H J Hein. Co. v N. L. R B,110 F. (2d)843, 847(CC A. 6), aff'd 311 U. S 514;Solvay Process Co. v. N. L R. B.,117 F. (2d)83 (C CA5), cert denied, 313 U S 696;N. L. R. B v. Chicago Apparatus Co,116 F.(2d) 753(CC.A. 7). 74DECISIONS OF NATIONAL,LABOR RELATION'S BOARDORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor Relations'Board hereby orders that the respondent, Westinghouse Electric &Manufacturing Company, Sunbury, Pennsylvania, and its officers,.agents, successors, and assigns, shall:1.Cease and desist from :(a)Dominating or interfering with the administration of" TheDefenseWorkers Protective Association of Sunbury, Pa., or withthe formation or administration of any other labor organization of itsemployees, and from contributing support to said labor organizationsor to any other labor organizations of its employees;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of-their right to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act..2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a) If it has not yet recognized The Defense Workers ProtectiveAssociation of Sunbury, Pa., as the representative of its employeesfor the purpose of dealing with its concerning grievances, labor dis-putes,.wages, rates of pay, hours of employment, or other conditionsof employment, refrain from recognizing said The Defense WorkersProtective Association of Sunbury, Pa., as such representative forsaid purpose; or it. there has been such recognition, withdraw allrecognition from The Defense Workers Protective Association ofSunbury, Pa., as such representative ; and in either event disestablishThe Defense Workers Protective Association of Sunbury, Pa., assuch representative;(b)Post immediately in conspicuous places throughout its plantin Sunbury, Pennsylvania, and maintain for a period of at least sixty(60) consecutive days from the date of posting, notices to its employeesstating: (1) that the respondent will not engage in the conduct fromwhich it is ordered to, cease and desist in paragraphs 1 (a) and (b)of This Order; (2) that the respondent will take the affirmative actionset forth in paragraph 2 (a) of this Order;(c)Notify the Regional Director for the Fourth Region in writingwithin ten (10). days from the date 'of this Order what steps therespondent has taken to comply herewith.AND, IT IS FURTHER ORDERED that the complaint, insofar as it allegesthat the respondent permitted and acquiesced in an assault and,battery WESTINGHOUSE ELECTRIC' & MANUFACTURING COMPANY,75upon union employees or upon-Jack Emens, a union organizer, bedismissed.MR. JOHN M. HOUSTON took no part in the consideration of theabove Decision and Order.INTERMEDIATE REPORTMr. Geoffrey J. Cunniff,for the Board.Mr.William E. MillerandMr. Robert D. Blaster,of Pittsburgh, Pa.,.for therespondent.Mr. T. J. Purdy,of Sunbury, Pa., for the Association.STATEMENT OF THE CASEUpon a second amended charge filed on October 23, 1942, by United Electrical,Radio & Machine Workers of America, affiliated with the Congress of IndustrialOrganizations,, herein called the Union, the National Labor Relations Board,herein called the'Boaid, by the Regional Director for the Fourth Region (Phila-delphia,Pennsylvania), issued its complaint dated November 18, 1942,againstWestinghouse Electric & Manufacturing Company, herein called the respondent,alleging that the respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1) and (2) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the ActCopies of the complaint and notice of hearing were duly servedupon the respondent, the Union, and The Defense Workers Protective Associationof Sunbury, Pa., herein called the Association, a labor organizationalleged inthe complaint to be dominated by the respondent.'-With respect to the unfair labor practices, the complaint alleged in substance:(1) that from May 1942, the respondent caused to be formed, interfered with,and dominatedthe formation and administration of the Association, and con-tributed support to it; (2) that thereby and in other specified ways,includingthreats, interrogations, disparaging statements, and acquiescence in assaults 'uponUnion employees and a Union organizer, the respondent interfered with, re-strained, and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act. Thereafter the respondent filed an answer admit-ting certain allegations of the complaint, but denying the alleged unfair laborpractices.Pursuant to notice, a hearing was held on December'l5, 16, and 17, 1942,2 atSunbury, Pennsylvania, before Samuel H Jalfee, the undersigned Trial Examinerduly designated by the Chief Trial Examiner.At the beginning of the hearingthe Association filed a motion to intervene.Without objection the motion wasallowed, and the Association permitted to intervene to the extent of its interests.The Board, the respondent, and the Association were represented by counsel andparticipated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues was affordedall parties.'The complaint originally described this organization as "Sunbury Defense WorkersAssociation,"and the complaint and notice of hearing weie,seived upon it under the nameof "Defense Workers Protective Association."At-the hearing referred to below, the namewas, by stipulation of the parties, corrected as above, and it was further stipulated thatthe name be so amended in 'the 'pleadings and other papers in the case.2The, hearing had been continued by the Regional Director at the request of the re-spondent.1 76DECISIONS, OF, NATIONAL LABOR RELATIONS BOARD.During the hearing, counsel for the Board moved to dismiss specified portionsof the complaintThere was-no objection and the motions were allowed' At.the close of the hearing, counsel for the Board moved to conform the pleadingsto the proof as to such matters as inaccuracies in names, places, and dates. Therewas no objection and the motion' was allowedAt the end of the Board's case,and again at the close of the hearing, counsel for the respondent moved to dismissthe complaint.The motion was denied when. first presented, and ruling reservedwhen it was thereafter renewed.The motion' is now denied except to the extent,hereinafter indicated.Opportunity was afforded all parties at the conclusion ofthe hearing to argue orally before and to file briefs with the undersigned.Noarguments were made and no briefs filed.Upon the entire record in the case,' and from his observation of the witnesses,the undersigned makes the following:FINDINCS OF PACTITHE BUSINESS OF THE RESPONDENT 5Westinghouse Electric & Manufacturing Company is a Pennsylvania corpora-tion with several subsidiaries and a number of distributors, dealers, and ware-houses throughout the United StatesDuring the year 1941 it did a totalbusiness of $369,094,124 71. It operates a plant at Sunbury, Pennsylvania, whichis engaged in the manufacture of radio equipment and apparatus.The Sunburyplant commenced production in March 1942.From that time to the date of thehearing herein, over 50 percent of the raw materials used at the Sunbury plantformanufacturing purposes was shipped and transported into the State ofPennsylvania from other States of the United States, and over 50 percent of itsfinished products were shipped and transported in interstate commerce fromthe Sunbury plant to, into, and through other States of the United States.Therespondent is engaged in interstate commerce within the meaning of the Act.Substantially 100 percent of the production of the Sunbury plant is devoted tothe war effort.H. THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio & Machine Workers of America is a labor'organizationaffiliated with the Congress of Industrial Organizations, admitting to membershipemployees, of the respondent.The Defense Workers Protective Association ofSunbury, Pa, is an unaffiliated labor organization admitting to membershipemployees of the respondent.III.THE UNFAIRLABOR PRACTICESA. The sequenceof eventsAbout March 1, 1942 6 the respondent opened its plant at Sunbury. About themiddle or the latter part of May, organizers of the Union came to Sunbury for8 The portions so stricken were as follows:Paragraph 5 (c) -that the respondent dis-criminatorily transferred Raymond Jones from the Sunbury plant to its Baltimore plant;paragraph 5 (h)-that it permitted Union buttons to be torn from the apparel of employees ;paragraph 5 (i)-that it refused to adjust a grievance of David Reed, an employee,because Reed was wearing a Union button;and paragraph 6 (g)-that it accorded theAssociation the right to present grievances in person while demanding that the Uniondo so by mail.a On January 2, 1943,the undersigned entered an Order Correcting Errata in Tran-script of Testimony.6The findings under this head are based upon a'stipulation of the parties at the hearingand the respondent's answer.° Since all dates appearing hereinafter were during the year 1942, the year will notbe repeated. rWESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY77the purpose of attempting to organize employees in the plant.On the nightof May 28 or 29 five employees met at the American Legion Hall in Sunbury anddiscussed the matter.These five men were William J. Klein, Norman W. Stahl,William J. Mackert, Ellis Fasold, and Franklin Rhoades.Klein was an "instruc-tor" in the sheet metal department.Stahl who up to May 18 had been an "inter-viewer" in the industrial relations department, was employed in the assemblydepartment'The remaining three men were "wiremen" in the assembly de-partment, one of them, Mackert, becoming a group leader on August 10. Theydecided that in order to keep out the Union they would form the Association sThe same day, or the next, they engaged T. J. Purdy, a Sunbury attorneyand counsel for the Association in this proceeding, to assist in its formation.It was decided to incorporate the proposed organization. On June 1 an organiza-tion agreement was drafted by Purdy and signed by the five employees named;they also signed an application to register the name of the Association as a non-profit corporation.On June 8 the Sunbury Daily Item, the local newspaper,published a story that employees of the plant had formed the Association ; thisstory named the five men as incorporators and as constituting the Association'sexecutive committee.`.Gerald Z. Wollam, works manager of the Sunbury plant' testified that thisstory in the newspaper was the first information, he had about the proposedAssociation.On June 9, the next day, Purdy wrote to Wollam on behalf ofthe Association that the employees were organizing a union and applying for acharter.Wollam replied on June 10 stating, among other things, that no agree-ment could be entered into with the Association until it had been certified by theNational Labor Relations Board. On June 11 the Association was, legallyincorporated.The five organizers had proceeded in the meantime with their organizationalefforts.Immediately after they engaged Purdy they caused application blanksformembership in the Association to be printed and, together with other em-ployees whose aid they enlisted, they distributed them. among the employees inthe plant, obtained signatures thereto, and collected from each of the signers aninitiation fee of one dollar for which they issued receipts 1°From June 1 toabout the middle of the month more than 100 employees signed upMany if notmost of the signatures were obtained in the plant during working hours. Thus,Klein so solicited Francis J. Maloney and the latter, at his request, solicited sixor seven others in the machine shop, obtained their signatures, and turnedover the blanks so signed,to Klein, all during working hours. Other of the organ-izers similarly solicited other employees in the plant during working hours, ob-tained their signatures, collected initiation fees, and issued receipts.Severalnew employees were hired by the company at this time and they were immedi-ately solicited to join the Association.Thus, the same day that employeesGeorge H. Springer and Martin G. Conrad began to work for the respondent,Stahl approached them, solicited their' membership, and received from themsigned applications and the initiation fees.This was done in the plant duringworking hours.11'The nature of Stahl's work and his relationship to the employees is discussed herein--after.8The findings as to what occurred at this meeting are based upon the testimony ofKlein.None of the other four men took the witness standoWollam is the highest ranking official of the respondent at this plant.to Later, monthly dues were collected, largely in the plant.a The findings as to the time, place, and manner of these activities are based primarilyupon the testimony of several 'employees who were so solicited.This testimony was almostentirely uncontradicted,and much of it conceded by Klein. 78- ' DECISIONS OF NATIONAL LABOR RELATIONS, BOARDBeginningwith approximately June 12, the five incorporators-executive com-mittee members,assisted substantially by several,employees whom they askedfor aid, distributed "nominating petitions" asking an expression of opinion "asto the proper persons for the various offices to be elected in the general electionof the Association on June 24th, 1942..."Many if not most of the petitionswere circulated in the plant during working hours"-The five-man temporary executive committee had, in the meantime, beenincreased by two, the five original members having added, on June. 11, FrankCoombe, who was in charge of the tool crib, and another employee named A.Hullehan.On June 17 the enlarged committee met in Attorney Purdy's office,and listed on the election ballot as nominees for each office the two personsreceiving the highest number of votes therefor., These nominees were as fol-lows : for president-Klein and Coombe ; for vice president-Stahl and Mackert ;for secretary-Robert Seward and William Gass'; for treasurer-Fasold and,Emery Hatrick.There were also nominees for positions on the executivecommittee.On the night of June 24 the elections were duly held at a meetingheld in the local Y. M. C. A.Klein was, elected president, Stahl vice president,Seward secretary, and Fasold treasurer.These persons were ex officio membersof the executive committee; in addition five other persons were elected to thecommittee, two of whom were Rhoades, one of the original group of five men,and Hullehan, a member of the enlarged temporary executive committee."In the meantime, the fact that the Association was apparently engaging in or-ganizational work in the plant came to the attention of Works Manager Wollam.Between June 10 and June 15 one-of the plant policemen handed an Associationapplication card to John C. Mansfield, captain of the plant police and, accordingto Mansfield's testimony, told him that "they" were "forming an association in theplant."Mansfield immediately conveyed the information to Wollam and showedhim the application.Wollam testified that Mansfield then asked him what he(Mansfield) should instruct the officers under him.He testified that -he replied,"that we had nothing to do with that and he, as a member of management, hadnothing to do with the [application] form." "I explained to him" added Wollam,"what the company policy was regarding neutrality in organization and that wedared not tolerate solicitation of membership on company property duringworking hours."Later the same day, Wollam called a'meeting in his office, of about 12 or 15,persons whom he described in his testimony as "all the supervisors having anyresponsibility in the plant."These persons consisted of the head of the indus-trial relations department, the head of the plant police, the head of the pay-roltdepartment, a man in charge of time study, and perhaps two or three others notdirectly connected with production.The production "supervisors having -any-responsibility in the plant" who were present consisted of three foremen and12Klein testified that be could not deny that some of them were passed around duringworking hours.He also testified that he could not recall any difference In the mannerof distubution as between the applications and the nominating blanks, but that theywere both distributed"Very near the same way . . .13 Subsequently,on July 1,Stahl resigned as vice president on the ground that sincehe had been employed by the respondent as an interviewer in the industrial relationsdepartment,and as such had been engaged in the process of hiring men, he should with-drawKleintestifiedwithout contradiction,however, and the undersigned finds, thatStahl nevertheless remained as a member of the-executive committee and functioned withthe officersStill later,about October 1, Stahl resigned from the Association,and wasdesignated an assistant foreman later the same monthUpon Stahl's resignation as vicepresident,Mackert apparently took his place in that positionEmployee Conrad testifiedthat Klein stated at a meeting of the Association on July 1 that Stahl was withdrawingto the person receiving"the next highest number of votes"-Mackert. WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY79three assistant foremenNo one below the grade of assistant foreman waspresent.Wollam told this group that Captain Mansfield had brought him theAssociation application blank ; that "apparently the organization work hadstarted in the plant"; that it was "against company rules and company policy tohave any organization work in the plant during working hours and that'it shouldnot be tolerated by any of the supervisors"'..that they had to "maintain anabsolute neutral attitude on the whole matter" and not to "advise the peopleconcerning it." laBut though foreman and assistant foremen were so instructed, it is clear thatmen of lesser rank, such as instructors, group leaders, and others, were not.Nor, until many weeks later, were the employees as a whole informed by therespondent of the "policy" indicated at the meeting in Wollam's office.15Indeed,itwas not until October 6, long after the Association was established and had verysubstantially increased its membership," that any such information was conveyedto the employees generally.On that date, and only after the Union had requestedthe respondent to post such a statement, did the respondent post such a noticeupon its bulletin boards.This October 6 notice recited that the management"has maintained in the past, and will continue to maintain, a neutral attitudetoward all labor, organizing activities.Consistent with this statement of Com-pany policy and under the.terms of the National Labor Relations Act, organizingactivities on Company property during working hours are not permitted."Thenotice was signed by Wollam."But Association activities on the job had been permitted prior to the posting ofthe notice, and they continued thereafter, despite the notice.As has been seen,activities of this kind were extensively engaged in beginning about June 1, at thetime the Association was in process of formation. It did not abate thereafter.Many of those who were leaders in the formation of the Association, and otherpersons, continued to solicit for it on the job, and in connection therewith madenumerous anti-Union and pro-Association statements and otherwise indicated ananti-Union and pro-Association attitude.In addition, dues continued to be col-lected in the plant during working hours, principally by Mackert.Examples ofincidents which took place both before and after the posting of the October 6notice will now be given.About August 1, William Trawitz, described by employee Frederick A. Milleras a group leader in the "prepare-for-test" department, told a group of fouremployees in that department, including Miller, that it would be a "good thing" ifthey joined the Association in order to keep the Union out ; that if the Unionwas kept out the respondent would stay permanently in Sunbury, but that other-wise it would close its plant and move back to Baltimore."'_" The findings as to who was present and what, was said at this meeting are basedupon the testimonyofWollamand Mansfield.11There was one exception:Mansfield did instruct the officers under him on the subject.In,addition,some employees testified in substancethat theyunderstood that solicitationduring working hqurs was against company rules i There is,however, no evidence thatthey were told that supervisors were "not to advise"the employees concerning unionsand otherwise maintain"neutrality in organization."iSKlein testifiedthat at thetime of the hearing the Association had a membership ofapproximately500.This was a majority of the employees."Late in June,or in July,Klein had asked Wollam for the use of the bulletin boardon behalf of,the Association.Wollam replied in substance that under the Act the Asso-ciation was not entitled to use the bulletin board until after it had been certified by theBoard18 The finding as to the conversation is based upon Miller's undenied testimony.WhetherTrawitz was in fact a group leader at this time is discussed hereinafter. 80DECISIONS OF NATIONALLABOR RELATIONS BOARDFrank Coombe spoke similarly on the job to other employees. On August 20he indicated to George H. Springer that Springer might lose his job for havingjoined the Union the night before. In September he indicated the same to WilliamA. Mock, who had also joined the Uniona°On August 14, Francis J. Maloney, who had a short time before joined theUnion, was discharged by Wollam. The Union accordingly' filed a charge thatMaloney had been discharged in violation of the,Act. This controversy wasthereafter settled, as a result of which Maloney was reinstated on September 28with full back pay.On the morning of Maloney's return to work, a day or twothereafter, Klein caused to be distributed in various portions of the plant duringworking hours printed leaflets derogatory to the Union and to Maloney as amember."One day in October, after the posting of the neutrality notice on October 6,'employee Frederick AMiller handed some Union applications to OrganizerJack Emens in front of the plant during the noon.hour.Frank Coombe'saw him,do this.That afternoon Coombe called Miller from his work and told Miller insubstance that Miller did not care if he lost his jobOrganizational work on behalf of the Union had proceeded in the meantime,and there was some solicitation on behalf of the Union in the plant, some of itduring working hours It is clear, however, that by this time the Associationhad been well establishedIn contrast with the treatment of the Associationin connection with'such activities, those who joined or solicited for the Unioneven outside the plant were warned of discharge.The next day after the noticewas posted on October 6, Norman Stahl, who had resigned from the Associationbut a few days before and who was shortly officially designated as assistant fore-man,21 called employee Springer over to him and said, "I hear the bad news aboutyou . . . I hear you are talking C. I. 0." Springer said, "That is right." Stahlreplied, "I warned you before about that."As a matter of fact no such warninghad been given, and Springer denied receiving one.Springer then added, "I don'tthink I can afford being out of a job, it means a whole lot to me right now."Stahl responded, "Well, I don't know. I will give you a certain length of time tothink it over." 22'It is alleged in'the complaint that on or about July 31 the respondent per-mitted and acquiesced in an aggravated assault and battery upon Jack Emens,a Union organizer, for the purpose of discouraging membership in the Union10These findings are based upon the undenled testimony of Springer and Mock respec-tivelyCoombe did not testify20Klein admitted at the hearing that he handed several of the leaflets to an employeenamed Moeller"I thought they here pretty good," testified Klein, "and be [Moeller)should hand them around a little "When asked where be expected Moeller to distiibutethem, Klein testified "In the plant or show them to the boys " The leaflets bore theprinted signature "A MEMBER Sunbury Defense Workers Association, Sunbury, Pa."Klein insisted that he did not know who drafted the leaflets, or the identity of the memberreferred to, and that lie could not remember from whom he had obtained themFromthe evasive and contradictory nature of Klein's testimony on this subject and his demeanorwhile testifying as to the source of the leaflets,it is clearthatKlein was aware of wherethe leaflets of iginated, who had drafted them, and how, they were distiibuted'21His status before that time, as found hereinafter,was such that employees wouldreasonably believe thathe was acting for management.22The finding as to the conversation between Stahl and Springer is based upon thelatter's undenied testimony.Stahl did not testify.Springer further testified that hethen regarded Stahl as an assistant foremanThat he was in fact such,is further sup-ported by the testimony of Maloney that on his reinstatement,Foreman Carter and Stahlhanded him his identification badge and pass, and that Stahl warned him not to talkabout the Union in the plant, or allow anyone else to do so; Maloney testified that Stahlwas then assistant foreman. WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY81and encouraging membership in the Association.At the timeof the hearing,Emens was a member of the armed forces of the United States and did not testify.The testimony of employee Martin J. Conrad, a member of the Union, tends toindicate that immediately before working hours on that day Klein had all argu-ment with Emens on the sidewalk in front of the main plant gate while Emenswas distributing Union literature ; that immediately thereafter Klein went intothe plant, and that immediately after Klein did so, Preston Tolbert, an employee,together with another employee and Frank Coombe, came out of the plant andassaulted Emens on the sidewalk and in the street in front of the plant.Tolbert'stestimony on the other hand, if believed,would support a finding that Emenshimself began the fight after Emens had made a derogatory statement concern-ing Tolbert's race (Tolbert was colored), and that Coombe joined in the fighta few moments thereafter.Klein admitted the argument with Emens but deniedinciting the other participants or that he had any knowledge of the matter untilsomeminutes after the fight was overSome of the testimony introduced insupport of Tolbert's version of the affair is suspicious, that of Malone, a guardat the gate, being indeed highly incredible.Nevertheless, the evidence as a wholefails to support the allegation of the complaint that the respondent "permitted"or "acquiesced" in the assault, or that it should be held responsible therefor.B. ConcludingfindingsIt has been found hereinabove, that certain men, such as Stahl, Klein, Coombe,and others, played a leading or material part-in bringing the Association intobeing, in maintaining it thereafter, and in related anti-Union conduct.Obviously,if the respondent is chargeable for this conduct of these men, the allegation thatthe respondent violated the Act as to the Association must be sustained. It isnow well established that responsibility of an employer for such activities doesnot necessarily require their authorization or instigation, or the application ofany of the usual rules ofrespondeat supercor.?zIt is sufficient if they reasonablyseem to be representatives of management in 1the eyes of the non-supervisoryemployees in the commission of such acts 24 It is necessary, therefore, to considerthe positions of Stahl,,-Klein, Coombe, and others in the plant, and their relation-ship to the employees as a whole.Certain more general observations should firstbe noted. -Group leaders are eligible for membership not only in the Association, but inthe Union as well, and the Union concedes that there are group leaders among itsmembership. It is well settled, however, that eligibility for membership in alabor organization, or membership therein, does not permit employees for whose23 InInternationalAssociation ofMachinists v N L, R B,311 U S 72,the SupremeCourt said"The employer...may be held to have assisted the foimation of a unioneven though the acts of the so-called agents were not expressly authorized or might notbe attributable to him on strict application of the rules ofrespondeat superior.We aredealing here,not with private rights . . . nor with technical concepts pertinent to anemployer's legal responsibility to third peisons for acts of his servants,but with a clearlegislative policy to fiee the collective bargaining piocess from all taint'of an employer'scompulsion,domination,or influenceThe existence of that interference must be deter-mined by careful scrutiny of all the factors,often subtle, which restrain the employee'schoice and for which the employer may fairly be said to be responsibleThus, wherethe employees would have just cause to believe that solicitors professedly for a labororganization were acting for or on behalf of the management,the Board would bejustifiedin concluding that they did not have the complete and unhampered freedom of choicewhich the Act contemplates "-See also N.LR B v Link-BeltCo,311 U S 584.14Ibid ,and seeH J Heinz Co v. N.L R B ,311 U S. 514, 520-21. ,82DECISIONS OF NATIONALLABOR-RELATIONS BOARDconduct an employer is otherwise chargeable to interfere with; restrain, or-coerce-So far' as the instructions concerning neutrality given by Wollam in his officeabout the middle of June are concerned, it is to be noted that (1) there were givenafter the Association had already been established; (2) they were not given tomen of lesser supervisory authority than officials designated assistant foremen ;and (3) they were not made known to the employees at large until many weeksthereafter.Under these circumstances, and particularly where there- had beenan absence of neutrality in the past, and the instructions were and continued tobe violated, this is no defense.28The Sunbury plant consists of approximately 10 buildings.Wollam testified thatproduction takes place in all except two.There are about eight production de-partments, ,which contain by far most of the employees in the plant.The numberof employees has steadily increased since production began in March.At thetime of the hearing there were well over 500.27During most of the time involved in the incidents which have been related,there were under Wollam as works manager, three persons designated as foremen,and three as assistant foremen., One or more of the foremen were in chargeof several departments.And since there were but three assistant foremen;the same was also true of them. This tends,to support an inference that therewas some intermediate point of supervision between the assistant foremen andthe rank and file.-Plainly, the fact that a person has been vested by the employer with authorityover other employees is a significant (though not the only) circumstance indetermining whether the employees would reasonably regard his actions asthose of the employer.By vesting an employee with authority over his fellows,the employer, in greater or less degree according to the authority conferred,lends his dwn prestige to the employee's actions in the eyes of the employees as awhole and strongly suggests that his power stands- behind such actions.Wenow consider whether, in what ithey did as found herein, Stahl, Klein, Coombe,and others, would reasonably be regarded by the employees as acting formanagement.Norman Stahlwas first engaged on March 19 as' an interviewer in the in-dustrial relations department, and remained as such to May 18 when he wastransferred to the assembly department.As an interviewer (he was apparentlythe only regular one until his transfer), he interviewed applicants for employ-ment.During the two months he held this position he interviewed a large-number of persons whom the respondent employed.Many of those solicited tojoin the Association by Stahl and others, or to whom pro-Association or anti-Union statements were made, had originally -been interviewed by Stahl andthen hired.Stahl's transfer to the assembly department changed him from asalaried employee to an hourly-paid employee.On October 19, he was officiallydesignated an assistant foreman in the assembly department and, as such,was again placed on salary.The respondent's personnel card covering Stahl's employment does not listhim as having exercised supervisory authority during the period from May 18,25N. L R B. V. PacificGas & ElectricCo,118 F. (2d) 780, 787-88 (C. C. A. 9). SeealsoN. L.R. B..v. Christian Board of Publication,113 F.(2d) 678(C. C. A. 8), andMatter of Decatur Iron d Steel Company,etc , 29 N L R B 104420Humble Oil & Refining Co. v. N. L. R. B.`,113 F. (2d) 85, 92 (C. C. A. 5);N L. R.,B.v.Whittier Mills Co.,;Swift &,Co. v. N. L. R. B.,106 F. (2d)87, 99 (C C. A 10).21Wollam testified that the exact number was a military secret. WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY83when he was transferred to the assembly department, to October 19, when hewas designated assistant foreman.Yet there is abundant uncontradicted andcredible evidence that he did exercise such authority during this period, andthat employees regarded him as a foreman, assistant foreman, or "boss."Thus, employee Samuel L Bilger, who was hired on June 1, and put to workin the assembly department, testified that Stahl was his boss, that Stahl gavehim jobs to do.Employee George H Springer, employed in the same department,regarded Stahl as an assistant foreman during this period.On June 10, whenSpringer was hired and put to work, Stahl went to Springer's group leader,Red Dougherty and, as Springer testified, told Dougherty that he needed "a newman on panels" and "I want this fellow," referring to Springer. Springeraccordingly went to work on the panels. Employee Marlin G. Conrad alsoon June 15, and he and -several other new men were taken to the assemblydepartment, where Stahl assigned them to their work sStahl did not testify at the hearing, nor did anyone else contradict the testi-mony of these employees, or testify that other employees did not regard Stahl asa foreman, assistant foreman, or bossIndeed, that Stahl regarded himself ashaving supervisory authority during -this period, is indicated in the uncontra-dicted testimony of Conrad that immediately after Stahl, on June 15, solicitedhis membership in the Association, Stahl handed several Association applicationcards to an employee named William Levan and told the latter to distribute themsince he (Stahl) did not dare to. Stahl's resignation as vice president of theAssociation 'on July 1, is significant in this connection. It is also indicated inStahl's thinly-veiled threat, to Springer on October 7, to discharge him allegedly'for "talking C..I 0."As stated hereinabove, Stahl's personnel card does not show that Stahl actedas supervisor from May 18 to October 19. Counsel for the respondent apparentlyrely heavily upon this circumstance, and upon similar circumstances in the casesof other persons whose status is in dispute,- and concerning whom some dis-cussion is to follow:But it is not Stahl's official title at a particular time orduring 'a particular period which is decisive, but what he was in fact, especiallyin the minds of the employees as a wholeThat`the personnel cards of Stahl and others do not accurately reflect thesituation in this respect is, aside from, the testimony of various employees tothe contrary, supported by the fact that the number of employees in the plantrapidly expanded, and that additional supervisors were undoubtedly neededfrom time to time, since it is fairly obvious that the three foremen and the threeassistant foremen could not, by themselves, adequately supervise the numerousemployees tinder them, spread over several departments as they were ' Stahl'sofficial designation as an assistant foreman on the personnel card on October 19was merely formal, though belated, recognition of a fact. which had existed forseveralmonths, a type of circumstance which applies to others in addition toStahlThe respondent is chargeable for his activities as found hereinaboveWilliam J Kleinwas"hired by the respondent on April 16 as an "instructor"in the sheet metal department where he was still employed, under that title, atthe time of the hearing.As such. he instructs,the men in the department, includ-ing the group leaders, as to their work.He also supervises the setting up ofthe work and inspects it to see that it is done properly.The number of employeesin the department has gradually increased from 5 to 26. In addition, as Klein28The testimony of-l3ilger, Springer, and Conrad, indicated above, is accepted by thetindersiened as true.As already found, it was Stahl who solicited these men to join theAssociation.621247-43-vol. 48--7 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified, "there was men sent for a day or two to do odd jobs when their depart-ment would become slack and their foreman asked me to take care of them totry to put them on something so that they wouldn't be sent home." Klein. is paid$1.151/2 cents per hour, much more than the rest of the men in the departmentincluding the group leaders themselves.While a portion of his time is spent atmanual labor, most of it is spent otherwise.Klein testified that his boss was Carter, who "has general authority over" fivedepartments including the sheet metal shop.When asked who was in charge ofthe sheet metal shop when Carter was not there, Klein answered that "Justnow, it is Mr. Mesarocco, assistant foreman."He added that in May "thesupervisor and the instructor had charge of that."Klein was then asked : "Thatwas you, wasn't it?"He answered : "Yes, sir."Through the month of June, ifnot later, there were no group leaders in the department, the number of em-ployees therein at that time being about 10.Later, as production increased, ad-ditional employees were added, and group leaders were taken on.Until thishappened, Klein was the only employee in the department who did not continu-ously engage in manual labor.Mesarocco was not made assistant foreman in thedepartment until about a month before the hearing, according to Klein's owntestimony.Unlike the other men in the department, including the group leaders, whomust secure permission from the foreman to go into other departments, Kleinhas access to the entire plant 26 In this respect, he is on a footing with assist-ant foremen and persons of higher authority, who need not secure advancepermission.While this is because Klein's work takes him to other departments,it is nevertheless a material circumstance in the determination of the questionas to how the employees would reasonably regard him.Klein has no' power to hire, but neither do the assistant foremen have thatpower, and it is conceded that the latter are part of management. Nor doeshe have the power to discharge ; the assistant foremen, as well, have no suchpower, though they make recommendations in this respect.Employees Corson and Miller testified that they were under the impression.thatKlein was foreman of the sheet metal shop.Klein denied that he was.Klein was evasive and contradictory in his testimony, as the record itself makesreadily apparent.Wollam testified that he did not consider instructors part ofmanagement or the supervisory force.He conceded that persons whommanage-ment regards as supervisors, and those whom employees so regard, are notalways the same.He agreed that there was more uncertainty on the part ofemployees as to just. who was a supervisor, when the employees were newlyhired.And he testified that it was "obvious" that this would be more so inthe case of a rapidly expanding industry where the employees increased in largenumbers in a short period of time.All this, as has been found, applied to therespondent's plant at Sunbury.Finally, no employee took the stand to testifythat Klein was not regarded as a supervisor.The undersigned finds that on all the evidence the respondent is chargeablefor the activities ofWilliam J. Klein, the president of the Association, asfound herein.FrankCoombe was hired by the respondent on May 4 and placed in charge ofthe tool crib.The tool crib is the only one in the plant, and it services all itsproduction departments.At the outset, Coombe had no assistants, but shortlyafter he began an assistant was assigned to him.By the end of July there29This finding is based on Klein's testimony,though Wollam contradicted him on thepoint. WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY85were two or three men assisting him. By the time of the hearing the workhad grown, as Wollam testified, to be a "six-man Job " As the plant expanded,the number of tools in the crib increased correspondingly. In addition to beingin charge of the assistants (or "attendants") in the tool crib, Coombe is respon-sible for the records of and the requisitioning of tools therefor.Up to November 2, Coombe was listed on his personnel card as a "Tool cribattdt [attendadt]," though, as has been seen, there were assistants under him.Arid, up to November 2, he still retained that official designation on the cardalthough the card itself shows that beginning with September 7 he was paidan additional five cents per hour for "Ex. Supr. [extra supervision]".On Novem-ber 2 his designation was changed to "Tool room keeper."He had in fact alwaysbeen the "keeper."That Coombe was in fact regarded by employees as having supervisoryauthority is indicated in the uncontradicted testimony, for instance, of employeesSpringer and Miller, who testified in substance that he was regarded or calledan assistant foreman, or group leader, or supervisor in charge of tie crib.Noemployee testified to the contrary.Coombe's designation as "keeper" on Novem-ber 2 was but,the formal confirmation, of a fact which had existed for some'time 30Moreover, the activities of Coombe in connection with the formation of theAssociation and thereafter, naturally tended to impress in the minds of theemployees generally that in what he did for the Association and against theUnion he was acting for management. Coombe actively associated himself withsuch men as Klein, Stahl, and others on behalf of the Association, men whosestatus and activities were such, as found hereinabove, that the respondent ischargeable for what they did.This, association, especially with Klein, in theplant during the Association's formative period, was particularly extensive.Andthe testimony is uncontradicted that on numerous, occasions. spread over manyweeks thereafter, Coombe was seen to confer with Klein, Mackert, ThomasNicholas (a group leader at least from September 7); and Pluckert, head ofthe respondent's industrial relations department, or some of them, in the-plantdaring working hours and under such circumstances that employees would rea-sonably be led to believe that they were conferring on Association matters.Thislatter finding is based upon the sum of several circumstances: (1) the largenumber of these conferences tended to support the impression that they wereunrelated to the work; (2) many of them were held away from the tool crib,thus supporting the impression that they were unrelated to Coombe's work; (3)on several occasions they were followed by Coombe's threats to employees ofdischarge because of their Union membership m This last circumstance is ofespecial significance, even aside from its timing, for not only does it tend to sup-port the finding that Coombe was in fact possessed of supervisory authority, butthat he and the employees so regarded the situation ; in making such threats,moreover, Coombe enlisted the prestige of the respondent against the Unionand in favor of the Association.''Finally, since men found herein to be possessed of substantial supervisory au-thority and whose activities were such as to bind the respondent were aware ofthe nature of Coombe's activities as herein found, the respondent in turn is, also80As 'Indicating that,respondent.s,personnel cards were not timely, in this respect, notealso'.the similar ,situation with respect to Stahl, as found hereinabove.As- to Coombe, (itmay be added that Wollam testified that he became a group leader on September 7 overthree attendants."Note Coombe's statements to employees Springer and Mock, page6,sups a. 86DECISIONSOF. NATIONALLABORRELATION'S BOARDchargeablewith such knowledge, and responsible for Coombe's conduct,and thisis true even on commonlaw principles of agency both by virtue of the fact thatthey had enlisted his-aid, and that they thereafter did not disaffirm it.Group leadersare in immediate charge of groups of men varyingin numberfrom 5 or 6 to as many as approximately26In the smallest groups he spendsas much as60 percent of his time doing the same kind of work as the other menin the group. In the larger groups he spends as little as five percent or less on -such work.Group leaders assign the work to the men in thegroup, check onmaterials,tools,and specifications, and distribute them. , He is initially re-sponsible for the quality -and quantity of the work done by- the, group-as a whole.He confers often 'with the foreman or assistantforeman in charge of the depart-ment as to such matters. If workers in the group do not do their work properlyit is his duty to inform the foreman.While he has no power of transfer fromone group to another, he may and does recommend that men be transferred outof his group, or that men be added to his group, and he has the power himselfto transfer men from one job within, the group to another Since this latterpower, especially, may result in an increase or a decrease in pay to,a particularemployee, it is important to the latter to keep in the good graces of the groupleader.The employees turn in their time to the group leader, who reportsitweeklyto the timekeeper and payroll department.The group leader is paid 6 centsper hour more than the other group members. This additional payment is listedon the personnel cards of the group leaders as having been made as "extra" for"supervision."'-'The group leaders are reasonably regarded- by the employeesas acting on behalf of management.William J. Mackert was a group leader by August 10, if not before.Whilesuch, he was particularly active in collecting dues for the Association in theplant during working hours.According to the respondent's personnel record,William R. Trawitz became a group-leader on October 5About August 1, asfound hereinabove, he had made a pro-Association and anti-Union statement toseveral employeesDespite the inadequacy of the respondent's records, alreadyindicated, the undersigned is not satisfied that Trawitz was in fact a groupleader, or acting as one, in August, notwithstanding the testimony of Miller, oneof the employees involved.The statement may have been made later than thedate Miller gave in' his testimony, but it would be merely speculative to con-clude that Miller was wrong by more than 2 monthsThus, while the respondentis properly chargeable forâIackert's activities, it is not to be held responsiblefor the statement by Trawitz.As indicated in the discussion of Coombe, however, it does not follow that therespondent is chargeable for the activities of supervisory employees only. Inthe process of forming the Association, and thereafter, such men as Stahl, Klein,and group leaders worked with or availed themselves of the services of certainnon-supervisory employees in circulating Association application blanks, nomi-nating petitions, in collecting initiation fees and dues, and in similar and relatedactivities.The respondent is responsible for their conduct as well.The undersigned finds that the respondent has dominated and interfered withthe formation and administration of the Association and has contributed supportthereto.By such conduct, and by the anti-Union statements and threats herein-above found, the respondent has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act."Klein testified in substance that he considered the groupleaders incharge. WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY87'IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent' described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to ]abor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in unfair labor practices, theundersigned will recommend that it cease and desist therefrom and take certainaf[irmatiN e action which the undersigned finds necessary to effectuate the policiesof the Act.It has been found that the respondent dominated and interfered with the forma-tion and administration of the Association and contributed support to it.Accord-ingly, if the respondent has not yet recognized the Association as the representa-tive of its employees for the purpose of dealing with it concerning grievances,labor disputes, wages, rates of pay, hours of employment, or other conditionsof employment, it is hereinafter recommended that the respondent refrain fromrecognizing the Association for said purpose ; if, on the other hand, such recogni-tion has been accorded, it is hereinafter recommended that the respondent with-draw all recognition from the Association as such representative; in either event,it is recommended hereinafter that the respondent disestablish, the Association assuch representative.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, the undersigned makes the following:CONQXSIONS OF LAW1United Electrical, Radio & Machine Workers of America, affiliated with theCongress of Industrial Organizations, and The Defense Workers Protective Asso-ciation of Sunbury, Pa., are labor organizations, within the meaning of Section2 (5) of'the Act -'2 By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged in andis engaging in unfairiabor practices, within the meaning of Section 8 (1) ofthe Act. -I3.By dominating and interfering with the formation and administration ofThe Defense Workers Protective Association of Sunbury, Pa, and contributingsupport to it, the respondent has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (2) of the Act4 The aforesaid unfair labor practices are` unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.5The respondent has not permitted and acquiesced in an assault and batteryupon Union employees or upon Jack Emens, a Union organizer.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondent, Westinghouse Electric & Manu-facturing Company, Sunbury, Pennsylvania, and its officers, agents, successors,and assigns, shall : I88DECISIONSOF. NATIONALLABOR RELATION'S BOARDi1.Cease and desist from:(a)Dominating or interfering with the administration of The Defense WorkersProtective Association of Sunbury,Pa., or with the formation or administrationof any other labor organization of its employees,and from contributing supportto said labor organizations or to any other labor organizations of its employees ;(b) In any other manner interfering with, restraining,or coercing its employeesin the exercise of their right to self-organization,to form, join,or assist labororganizations,to bargain collectively through representatives of their own choos-ing,,and,to engage in concerted activities for the,purpose of collective bargainingor other mutual aid or protection,as guaranteed'in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds , willeffectuate the policies of the Act :(a) It has not yet recognized The Defense Workers Protective Association ofSunbury, Pa.,as the representative of its employees-for the purpose of dealingwith it concerning grievances,labor disputes,wages, rates of pay, hours of em-ployment, or other conditions of employment,refrain from recognizing said TheDefenseWorkersProtective Association of Sunbury,Pa., as such representativefor said purpose;or if there has been such recognition, 'withdraw all recognitionfrom'The Defense Workers Protective Association of Sunbury,Pa.,as suchrepresentative;and in either event disestablish The Defense Workers ProtectiveAssociation of Sunbury,Pa., as such representative ;(b)'Post immediately in conspicuous places throughout its plant in Sunbury,Pennsylvania,and maintain for a period of'at least sixty(60) consecutive daysfrom the date of posting,notices to its employees stating:(1) that'the respondentwillnot engage in the conduct from which it is recommended that it cease anddesist in paragraphs 1 (a) and,(b) ; and(2) that the respondent will take theaffirmative action set forth in paragraph 2 (a) of these recommendations;(c)Notify the Regional Director for the Fourth Region in writing within ten(10) days from the date of the receipt of this Intermediate Report what stepsthe respondent has taken to' comply herewith.It is further recommended that unless on or before ten (10),days from dateof receipt of this Intermediate Report the respondent notifies said RegionalDirector in writing that it will'comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.It is recommended that the complaint be dismissed insofar as it alleges thatthe respondent permitted and acquiesced in an assault and battery upon Unionemployees or upon Jack Emens,,a union organizer.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended,effectiveOctober 28,1942-any party may within fifteen(15) days from the date of the entry.of the -order transferring the case to the Board,pursuant to Section 32 of Article IIof said Rules and Regulations,filewith the Board, Shoreham Building, Wash-ington, D. C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other 'part of the recordor proceeding(including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof.Asfurther provided in said Section 33, should any party desire permission to argueorally before the Board,request therefor must be made in writing to the Boardwithin ten(10) days from the date of the order transferring the case to theBoard.SAMUEL H.JAFFEE,Trial Examiner.Dated January 13, 1943.